DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Claims 1, 10-13, 15, 17-21, 25, 27 and 30-38 are pending.
Claims 12, 15, 25 and 34, drawn to non-elected inventions and non-elected species are withdrawn from examination.  
	Claims 1, 10, 11, 13, 17-21, 27, 30-33 and 35-38 are examined on the merits with species, SEQ ID NO: 8 and interferon alpha 2a.







Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The rejection of claims 1, 10, 11, 13, 17-21, 27, 30-33 and 35-38 under 35 U.S.C. 103 as being unpatentable over Uger, WO 2014/094122 A1 (published 26 June 2014/ IDS reference B18 submitted October 8, 2019), and further in view of Aktoudianakis et al., US 9,670,205 B2 (effectively filed March 4, 2015) is maintained.
	Applicants assert the claimed invention evidences unexpected properties and accordingly overcomes the instant rejection, see page 5, section A. of the Remarks submitted March 14, 2022.  In particular, Applicants state the data in Example 3 (pages 23-25) and Example 4 (pages 25 and 26) exemplifies “…the responsiveness of M0, M2a, and M2b macrophages to SIRPFc can be increased upon stimulation of the macrophages with cytokines including interferon alpha 2a” and “…expression of CD64 on the surface of macrophages was increased by interferon alpha 2a treatment”, respectively, see paragraph bridging pages 5 and 6.  In totality, Applicants assert “these Examples show that that interferon alpha 2a repolarizes subsets of macrophages and
increases their responsiveness to SIRPaFc fusions, thereby increasing phagocytosis of
tumor cells”, page 6, lines 5-8; and pages 6 and 7.
	Applicants also point out data noted in Akilov et al. (Exhibit 1) submitted March 19, 2021, wherein it seems sequential administration of TTI-621 (SIRPFc) followed by PEGylated interferon-2a in a patient with Sezary syndrome resulted in a synergistic effect, decrease of Sezary cells, anti-tumor activity, as well as increases in central memory T cells and IFN-gamma production by non-CD3 cells, see entire page and in particular, title and conclusions.
	Applicants conclude arguments further stating the data in the said Examples, Figures 3 and 4, Exhibit 1, all “…provide evidence of unexpected results of the claimed combination” and the instant rejection “…does not render the pending claims prima facie obvious”, see last paragraph on page 7 of the Remarks. These arguments, Examples, corresponding Figures and Exhibit have been carefully considered once again, but fail to persuade. 
	Foremost, the Specification does not include the term, “unexpected”, nor “surprising”.  Also there is no declaration or affidavit has been submitted to show that the results would have been unexpected to one of ordinary skill in the art. Hence, the only indication that any of these results establishes unexpected results are the arguments presented herein and in the Remarks, and these statements are not evidence.
Furthermore, Figures 3A, 3B, 3C and 4 do not note interferon alpha 2a as the cytokine implemented in the assays with the different macrophage subsets. The claims do not identify any particular subset of macrophages.  The SIRPFc drug implemented in Figures 3A-3C is SEQ ID NO: 3, also known as TTI-621.  Accordingly, one of ordinary skill in the art cannot discern unexpected results and/or unexpected properties given the Figures’ data, different SIRPFc drugs, as well as assay component are not commensurate with the claimed invention.  As for the the data of record in Akilov, it reads on a specific manner of administration of the requisite agents for one type of CD47+ expressing disease cells and the SIRPFc drug implemented in Akilov is TTI-621.  TTI-621 is SEQ ID NO: 3, while the elected species under examination is SEQ ID NO: 8.  Hence, none of the data seems to evidence the claimed method, the administration of SIRPFc drug that is SEQ ID NO: 8 in combination with the macrophage stimulating agent that is interferon alpha 2a.  Accordingly, the rejection is maintained for the reasons of record and herein. 
Uger teaches sequences 3 and 22, which are the same as Applicants’ SEQ ID NO: 8 and SEQ ID NO: 5, respectively, see sequence alignments; page 5, lines 5-11; and page 7, line 35-page 8, line 9.  The art identifies the sequence as a human SIRP alpha-Fc fusion protein comprising a SIRPalpha component and Fc region having an effector function, see sentence bridging pages 7 and 8. The SIRPalpha fusion may be administered to a subject to treat CD47+ disease cells, such as CD47+ cancer cells, see abstract; and page 10, lines 29-36.  CD47+ diseases include hematological cancers or cancers of the blood, “acute lymphocytic leukemia (ALL); acute myeloid leukemia (AML); chronic lymphocytic leukemia (CLL); chronic myelogenous leukemia (CML); myeloproliferative disorder/neoplasm (MPDS); and myelodysplastic syndrome”, as well as “…Hodgkin’s lymphoma, both indolent and aggressive non-Hodgkin’s lymphoma, Burkitt's lymphoma, and follicular lymphoma (small cell and large cell), among others. Myeloma may refer to multiple myeloma (MM), giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma”, see page 2, lines 22-31; page 12, line 25- page 13, line 15; and page 26, section 5. 
The Fc within the SIRPalphaFc fusion protein may be “…the constant region of an IgG1 antibody or an IgG4 antibody”, see page 2, lines 5-10; page 6, lines 17-19; page 6, lines 25-34; page 8, lines 18-27.  The fusion protein is can be produced and dispensed in a single, unit dosage form, see page 10, line 29-page 11, line 6; and page 11, line 20-page 12, line 5. 
	Uger does not teach treating CD47+ expressing diseases with the administration of said SIRPalphaFc drug and macrophage stimulating agent, interferon alpha 2a. 
However, Aktoudianakis teaches treating hematological malignancies ALL, CLL, CML, multiple myeloma, myelodysplastic syndrome, Hodgkin’s lymphoma, non-Hodgkin’s lymphoma (indolent and aggressive) with a combination of therapeutic agents including modulators of CD47, as well as pegylated interferon alpha-2a (PegasysR), YPEG-interferon alfa-2a (YPEG-rh1FNalpha-2a), see paragraph bridging columns 106 and 107; column 113, lines 15 and 16; column 114, section (7).   It would have been obvious before the effective filing date to combine SIRP alpha-Fc fusion protein with interferon alpha 2a to treat because SIRPalphaFc protein can be administered…in combination with any other agent useful in the treatment…”, see page 13, lines 16 and 17. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references that CD47+ expressing cancers are effectively treated, see both references in their entirety.













RESULT 1 from 8.align150.rag database.
BBI86184
ID   BBI86184 standard; protein; 345 AA.
XX
AC   BBI86184;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Human SIRP alpha-Fc fusion protein, SEQ ID 3.
XX
KW   Immunoglobulin G1; SIRP alpha; Signal-regulatory protein alpha;
KW   Tyrosine phosphatase substrate 1; cancer; cell proliferation; cytostatic;
KW   fusion protein; growth; heavy chain constant region;
KW   hematological neoplasm; leukemia; protein production; protein therapy;
KW   recombinant protein; solid tumor; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          1
FT                   /note= "Residue is not encoded by BBI86188"
FT   Region          2..345
FT                   /note= "Residues are encoded by BBI86188"
FT   Domain          2..107
FT                   /note= "Human SIRP alpha variant 2 IgV domain"
FT   Region          108..118
FT                   /note= "Linker"
FT   Region          119..345
FT                   /note= "Human IgG1 Fc region"
XX
CC PN   WO2014094122-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   17-DEC-2013; 2013WO-CA001046.
XX
PR   17-DEC-2012; 2012US-0738008P.
XX
CC PA   (TRIL-) TRILLIUM THERAPEUTICS INC.
XX
CC PI   Uger RA,  Slavova-Petrova PS,  Pang X;
XX
DR   WPI; 2014-M19664/45.
DR   N-PSDB; BBI86188.
XX
CC PT   Use of human signal regulatory protein alpha fusion protein having 
CC PT   negligible complementarity determining agonism and negligible red blood 
CC PT   cell binding, to inhibit the growth or proliferation of disease cell.
XX
CC PS   Claim 6; SEQ ID NO 3; 44pp; English.
XX
CC   The present invention relates to a novel human signal regulatory protein 
CC   alpha (SIRP alpha) fusion protein (BBI86184, BBI86206 or BBI86207) which 
CC   is useful for inhibiting the growth and/or proliferation of a CD47+ 
CC   disease cell, where the disease cell is a cancer cell (preferably a 
CC   hematological cancer cell, a leukemia cell or a solid tumor cell). The 
CC   fusion protein having negligible CD47 agonism and negligible red blood 
CC   cell binding and it comprises a human SIRP alpha variant 2 immunoglobulin
CC   V (IgV) domain (BBI86182 or BBI86203) capable of binding to a human CD47 
CC   and a human IgG1 constant region (Fc) (BBI86183) or its variant (S228P) 
CC   (BBI86205) having an effector function. The invention further provides: 
CC   (1) a pharmaceutical composition comprising a carrier and the fusion 
CC   protein; (2) a DNA construct comprising a nucleotide sequence encoding 
CC   the fusion protein; (3) a host cell comprising the DNA construct of (2); 
CC   and (4) a method for producing the fusion protein by culturing the host 
CC   cell of (3). The fusion protein is useful for treating a cancer in a 
CC   subject. The present sequence is a fusion protein comprising the human 
CC   SIRP alpha variant 2 IgV domain corresponding to amino acids from 32-137 
CC   and a human IgG1 Fc region which is useful for inhibiting the growth 
CC   and/or proliferation of a CD47+ disease cell.
XX
SQ   Sequence 345 AA;

  Query Match             100.0%;  Score 1842;  DB 21;  Length 345;
  Best Local Similarity   100.0%;  
  Matches  345;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSDK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSDK 120

Qy        121 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 THTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGV 180

Qy        181 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQ 240

Qy        241 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDG 300

Qy        301 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 345
              |||||||||||||||||||||||||||||||||||||||||||||
Db        301 SFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 345


RESULT 2 from 5.rag database.
BBI86203
ID   BBI86203 standard; protein; 118 AA.
XX
AC   BBI86203;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Human SIRP alpha variant 2 IgV domain (31-148), SEQ ID 22.
XX
KW   SIRP alpha; Signal-regulatory protein alpha;
KW   Tyrosine phosphatase substrate 1; cancer; cell proliferation; cytostatic;
KW   growth; hematological neoplasm; leukemia; protein production;
KW   protein therapy; recombinant protein; solid tumor; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014094122-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   17-DEC-2013; 2013WO-CA001046.
XX
PR   17-DEC-2012; 2012US-0738008P.
XX
CC PA   (TRIL-) TRILLIUM THERAPEUTICS INC.
XX
CC PI   Uger RA,  Slavova-Petrova PS,  Pang X;
XX
DR   WPI; 2014-M19664/45.
DR   GENBANK; CAA71403.1.
XX
CC PT   Use of human signal regulatory protein alpha fusion protein having 
CC PT   negligible complementarity determining agonism and negligible red blood 
CC PT   cell binding, to inhibit the growth or proliferation of disease cell.
XX
CC PS   Claim 2; SEQ ID NO 22; 44pp; English.
XX
CC   The present invention relates to a novel human signal regulatory protein 
CC   alpha (SIRP alpha) fusion protein (BBI86184, BBI86206 or BBI86207) which 
CC   is useful for inhibiting the growth and/or proliferation of a CD47+ 
CC   disease cell, where the disease cell is a cancer cell (preferably a 
CC   hematological cancer cell, a leukemia cell or a solid tumor cell). The 
CC   fusion protein having negligible CD47 agonism and negligible red blood 
CC   cell binding and it comprises a human SIRP alpha variant 2 immunoglobulin
CC   V (IgV) domain (BBI86182 or BBI86203) capable of binding to a human CD47 
CC   and a human IgG1 constant region (Fc) (BBI86183) or its variant (S228P) 
CC   (BBI86205) having an effector function. The invention further provides: 
CC   (1) a pharmaceutical composition comprising a carrier and the fusion 
CC   protein; (2) a DNA construct comprising a nucleotide sequence encoding 
CC   the fusion protein; (3) a host cell comprising the DNA construct of (2); 
CC   and (4) a method for producing the fusion protein by culturing the host 
CC   cell of (3). The fusion protein is useful for treating a cancer in a 
CC   subject. The present sequence is a human SIRP alpha variant 2 IgV domain 
CC   corresponding to amino acids from 31-148 which is useful for preparing 
CC   the fusion protein of the invention.
XX
SQ   Sequence 118 AA;

  Query Match             100.0%;  Score 609;  DB 21;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPS 118


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evening.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



17 May 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643